UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 00-2441



MARY JO WILHELMJ,

                                               Plaintiff - Appellant,
          versus


FIRST BANK,

                                                Defendant - Appellee,
          and


NORWEST BANK NEBRASKA, N.A.,

                                                            Defendant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-99-195-A)


Submitted:    March 23, 2001                 Decided:   April 24, 2001


Before WILKINS, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Jo Wilhelmj, Appellant Pro Se. David Ira Bledsoe, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mary Jo Wilhelmj appeals the district court’s order denying

her motion to reinstate her cases against Norwest Bank and US Bank

(formerly First Bank).   In addition to referencing her substantive

claims against these institutions, Wilhelmj, in her docketing

statement and informal brief, raises new claims relating to a Wash-

ington Post newspaper article and the existence of certain high

technology military weaponry.

     To the extent that Wilhelmj is challenging the district

court’s order denying her motion to reinstate, we have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   Wilhelmj v. First Bank, No. CA-99-195-A (E.D. Va. Oct. 6,

2000).   To the extent that she is raising new claims, such claims

may not be raised for the first time in this court.    Accordingly,

we express no opinion as to these new assertions.   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                           AFFIRMED




                                  2